                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


ROY NAVOLYNSKI,                                Case No. CV-20-158-M-DLC

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

MERRICK GARLAND, AND
AUSTIN KNUDSEN,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this case is DISMISSED without
 prejudice in accordance with the Order issued on today's date.

        Dated this 30th day of June, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ A.S. Goodwin
                                  A.S. Goodwin, Deputy Clerk
